                                     UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF WASHINGTON
                                             ___________________________


    Erin Anderson                                                                    CHAMBERS
Law Clerk to Christopher M. Alston                                            United States Courthouse
                                                                              700 Stewart Street, #6301
                                                                                  Seattle, WA 98101
                                                                                    (206) 370-5330

                                                 March 8, 2021

Via CM/ECF:

 Mark Thomas Calvert                                      Michael J. Gearin
 Cascade Capital Group LLC                                K&L Gates LLP
 1501 4th Ave., Ste. 2840                                 925 4th Ave., Ste. 2900
 Seattle, WA 98101                                        Seattle, WA 98104

 David C. Neu                                             Brian T. Peterson
 K&L Gates LLP                                            K&L Gates LLP
 925 4th Ave., Ste. 2900                                  925 4th Ave., Ste. 2900
 Seattle, WA 98104                                        Seattle, WA 98104


         Re: Northwest Territorial Mint LLC; Case No. 16-11767

Dear Mr. Calvert and Counsel:

       Please be advised that the Court will hold a status conference in this matter on April 2,
2021, at 11:00 a.m. At the status conference, the Court intends to discuss the following topics:

        The financial condition of the estate;
        Professional fees and expenses that have accrued since September 30, 2018;
        Specific assets that remain to be liquidated, how and when they will be liquidated, and
         the anticipated recovery;
        What remains to be done to close the case and anticipated timeline for closure; and
        The anticipated amount of professional fees and any other expenses necessary to close
         the case.

        The status conference will be held telephonically, and all participating parties must use
the instructions for telephonic appearances below.

        Dial: 1−888−363−4749
        Enter Access Code: 8955076#
        Press the # sign
        Enter Security Code: 3564#
        Speak your name when prompted




Case 16-11767-CMA                    Doc 2290   Filed 03/08/21    Ent. 03/08/21 14:30:31            Pg. 1 of 2
        Do NOT put your phone on hold at any time after your call is connected. Please do not hesitate
to contact our chambers should you have any questions.

                                        Sincerely,




                                        Erin Anderson
                                        Law Clerk to the Honorable Christopher M. Alston




cc:     Martin Smith, Office of United States Trustee (via ECF)




Case 16-11767-CMA           Doc 2290      Filed 03/08/21      Ent. 03/08/21 14:30:31        Pg. 2 of 2
